The first count of the indictment, upon which this appellant was convicted, charged him with distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. He was duly sentenced by the court to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction pronounced and entered, he appealed to this court, and rests his appeal upon the record proper, without a bill *Page 671 
of exceptions. The record is regular and without error.
Affirmed.